Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 5/10/2021.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
obtaining from within one or more buffers of one or more nodes of at least one level of the B£-tree, a set of key-value pairs within the range of keys up to a size equal to a fractional size limit, the set of key value pairs comprising less than all key-value pairs within the range of keys stored in the B£-tree; transferring the set of key-value pairs to a result data structure; after the transferring the set of key-value pairs, sorting all key-value pairs in the result data structure; after the transferring the set of key-value pairs, merging all key value pairs in the result data structure for at least one key of the range of keys; after the merging, determining that at least one key-value pair for the at least one key remains in the one or more buffers of the one or more nodes of the at least one level; after the determining, obtaining from within the one or more buffers of the one or more nodes of the at least one level one or more additional key-value pairs within the range of keys; transferring the one or more additional key-value pairs to the result data structure; 
after the transferring the one or more additional key value pairs, sorting all key-value pairs in the result data structure; after the transferring the one or more additional key value pairs, merging all key value pairs in the result data structure for the at least one key of the range of keys; and returning the result data structure in response to the request.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al. US Pub. 2016/0283479.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154